COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 THE UNIVERSITY OF TEXAS                         §
 AT EL PASO,                                                     No. 08-12-00115-CV
                                                 §
         Appellant,                                                Appeal from the
                                                 §
 v.                                                              171st District Court
                                                 §
 MAGDALENA OCHOA,                                              of El Paso County, Texas
                                                 §
         Appellee.                                                  (TC#2010-121)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2013.


                                             GUADALUPE RIVERA, Justice

Before Rivera, J., Barajas, C.J. (Senior Judge), and Larsen, J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment
Larsen, J. (Senior Judge), sitting by assignment